Citation Nr: 0934078	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  07-03 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial evaluation of 30 percent for 
posttraumatic stress disorder (PTSD) prior to August 28, 
2007.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel

INTRODUCTION

The Veteran served as an activated member of the Nevada Army 
National Guard from February to June 1993, September 2001 to 
November 2002, and February 2003 to January 2004, to include 
active duty in Iraq.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Las Vegas, Nevada, which granted service connection for PTSD 
and assigned an initial evaluation of 10 percent.  
Subsequently, in a September 2007 supplemental statement of 
the case (SSOC), the evaluation was increased to 30 percent, 
effective August 28, 2007.  In AB v. Brown, 6 Vet. App. 35, 
39 (1993), the United States Court of Appeals for Veterans 
Claims (Court) held that even if a rating is increased during 
the pendency of an appeal, a veteran is presumed to be 
seeking the highest possible rating, unless he expressly 
indicates otherwise.  [Emphasis added].  Here, the Veteran 
has indicated that she is satisfied with this 30 percent 
rating, and that she only wished to continue her appeal 
within the confined scope of the assignment of a 30 percent 
initial rating for the period prior to August 28, 2007.  See 
Veteran's statement, January 2008; Travel Board hearing 
transcript, February 2008.  Thus, the only issue presently on 
appeal is the whether the criteria to support the assignment 
of a 30 percent rating for PTSD prior to August 28, 2007, 
have been met.

In February 2008, a Travel Board hearing was held at the RO 
in Las Vegas, Nevada before the undersigned.  A transcript 
has been associated with the claims file.  


FINDING OF FACT

Prior to August 28, 2007, the Veteran's PTSD was manifested 
by depressed mood, restricted affect, chronic sleep 
impairment, intrusive thoughts, poor concentration, 
hypervigilance, irritability and anger, resulting in moderate 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, but generally functioning 
satisfactorily.
CONCLUSION OF LAW

The criteria for an initial evaluation of 30 percent for PTSD 
prior to August 28, 2007 are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In this case, the 
Veteran has clearly indicated that she is limiting her appeal 
to the issue of entitlement to a 30 percent evaluation for 
PTSD for the period prior to August 28, 2007 and, as 
discussed below, the Board is granting a higher initial 
rating of 30 percent for this period.  Thus, the Board is 
granting in full the benefit sought on appeal.  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).

II. Initial Rating

The Veteran contends that she is entitled to an initial 
evaluation in excess of 10 percent prior to August 28, 2007 
for PTSD.  For the reasons that follow, the Board concludes 
that a higher initial evaluation of 30 percent for this 
period is warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Board reviews the veteran's entire history when making a 
disability determination.  See 38 C.F.R. § 4.1.  When the 
veteran has timely appealed the rating initially assigned for 
the service-connected disability within one year of the 
notice of the establishment of service connection for it, VA 
must consider whether the veteran is entitled to "staged" 
ratings to compensate her for times since filing her claim 
when her disability may have been more severe than at other 
times during the course of her appeal.  See Hart v. 
Mansfield, 21 Vet. App. 505, 510 (2007); Fenderson v. West, 
12 Vet. App. 119 (1999).

The Board acknowledges that the Veteran is competent to give 
evidence about what she experienced; for example, she is 
competent to report that she experiences certain symptoms.  
See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  She is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or severity of any current disorder 
because she does not have the requisite medical knowledge or 
training.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disorders.  See 38 C.F.R. § 4.130 
(2008).  Ratings are assigned according to the manifestation 
of particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after 
that phrase are not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  Accordingly, the evidence considered in determining 
the level of impairment under § 4.130 is not restricted to 
the symptoms provided in the diagnostic code.  Instead, VA 
must consider all symptoms of a claimant's disability that 
affect the level of occupational and social impairment, 
including, if applicable, those identified in the American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).

Under the provisions for rating psychiatric disorders, a 10 
percent disability rating requires evidence of the following: 

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication. 

The criteria for a 30 percent disability rating are:

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411.  

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  While not determinative, a GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

According to the GAF scale, a score of 51 to 60 represents 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  DSM-IV at 47.  
A score of 41 to 50 reflects serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  Id.  A 
score of 31 to 40 indicates some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up other 
children, is defiant at home, and is failing at school).  Id.

The Veteran has submitted private treatment notes from her 
psychiatrist, Dr. W. Sohr.  Treatment notes dated in December 
2003 reflect a diagnosis of major depressive disorder and a 
GAF score of 50.  

VA treatment records reveal that the Veteran was seen for a 
psychiatric assessment in January 2005.  The Veteran stated 
that during her deployment in Iraq, she was particularly 
affected by an incident in which she was subjected to an 
enemy attack that resulted in numerous injuries and 
casualties.  She reported having recurrent dreams about the 
incident since then.  Following discharge from active duty, 
she returned to her family and immediately started having 
problems in her marriage, primarily due to her irritability, 
with friction and conflict to the point that divorce had been 
considered.  The Veteran reported symptoms of a depressed 
mood, an exaggerated startle response, and recurrent 
flashbacks about the war experience.  She also experienced 
anhedonia, a low level of energy, loss of ambition and drive, 
and difficulty performing her duties as a social worker due 
to poor concentration.  She denied any suicidal or homicidal 
ideations.  On mental status examination, the Veteran was 
found to be alert and attentive in orientation, and 
cooperative and reasonable in behavior.  She had normal 
speech, normal and coherent thought process, good insight and 
judgment, and intact memory.  Findings were negative for 
perceptual disturbances such as hallucinations or illusions.  
Her mood was depressed.  The psychiatrist diagnosed the 
Veteran with chronic PTSD and depressive disorder, not 
otherwise specified (NOS), based on her history and clinical 
picture.  A GAF score of 35 was assigned.  

The Veteran was afforded a VA psychiatric examination in May 
2005 to assess the current nature and severity of her PTSD.  
At the examination, she reported symptoms of daily 
reoccurring thoughts and dreams of a particular mortar attack 
in Iraq.  She is sometimes wakened by her dreams of mortar 
attacks and of being in Iraq.  These recurrent thoughts and 
dreams began a few months after her return from Iraq, around 
March or April 2004.  It was noted that the Veteran had been 
seen at the VA mental health clinic and that PTSD and 
depression classes had been recommended for her.  On mental 
status examination, findings were negative for impairment of 
thought process or communication, delusions or 
hallucinations, inappropriate behavior, obsessive or 
ritualistic behavior, panic attacks, impaired impulse 
control, suicidal or homicidal ideation, psychosis, and 
organic brain syndrome.  The Veteran was found to be 
pleasant, cooperative, with mood appropriate to thought 
content, oriented as to person, place, time and situation, 
good long term memory, pretty good short term memory, goal 
oriented and logical speech with good tone and rhythm, good 
comprehension, normal perception, good coordination, good 
insight, and good judgment.  She described her spirits as 
okay, really tired, and really bothered that she cannot go 
back to how her life used to be two years ago.  Symptoms of 
impaired sleep, difficulty falling asleep and restless sleep 
were noted.  

On assessment for PTSD, the examiner stated that the Veteran 
had distressing and intrusive memories on a daily basis and 
dreams every night of her experiences as a military policeman 
at the Abu Graib Prison in Iraq.  It was also noted that she 
tried to avoid memories and feelings about her experiences at 
the Abu Graib Prison, which can be triggered by news about 
Iraq, people interviewing her about the Abu Graib Prison, and 
certain sudden noises.  In addition, the Veteran felt 
detached from old friends, and had been told by her husband 
that she was not affectionate and was irritated and angry at 
him a lot.  The Veteran described a restricted range of 
affect.  It was also noted that she was hypervigilant and 
easily scared by things, including loud noises.  Following 
the assessment, the examiner diagnosed the Veteran with PTSD 
and assigned a GAF score of 60.  The examiner explained that 
the Veteran's PTSD symptoms did not affect her work because 
she works mostly by herself and is able to control her 
irritability.  However, the symptoms, especially irritability 
affected her relationships at home.  The Veteran's current 
psychosocial functioning was fair, quality of life was 
moderately good, and prognosis was fair.  

Private treatment notes from Dr. W. Sohr dated in February 
2007 indicate a diagnosis of PTSD and a GAF score of 54.  

After a careful review of the record, the Board finds that 
the evidence is at least evenly balanced in supporting a 
higher initial disability rating of 30 percent, but no more, 
for the Veteran's service-connected PTSD prior to August 28, 
2007.  The evidence demonstrates occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to depressed mood, restricted affect, chronic sleep 
impairment, intrusive thoughts, poor concentration, 
hypervigilance, irritability, and anger.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Although it was noted at the 
May 2005 psychiatric examination that the Veteran's PTSD 
symptoms do not affect her functioning at work because she 
works mostly alone, she did indicate at the January 2005 
psychiatric consultation that she had difficulty performing 
her duties as a social worker due to poor concentration.  In 
terms of social impairment, the evidence shows that her 
symptoms of irritability and anger have presented problems in 
her marriage, and caused her to withdraw from her old 
friends, many of whom she has not seen since returning from 
Iraq.  

The Board observes that, prior to August 28, 2007, the 
Veteran was assigned GAF scores ranging from 35 to 60.  As 
noted above, the GAF score, while highly probative, is not 
determinative for purposes of rating mental health 
disabilities.  See Massey, 7 Vet. App. at 207.  In this case, 
the Board finds that the GAF score of 35 assigned at the 
January 2005 VA psychiatric consultation is not supported by 
the clinical findings.  Rather, the Board finds the Veteran's 
PTSD symptomatology to be more consistent with the GAF score 
of 60 assigned at the May 2005 psychiatric examination, which 
reflects moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  DSM-IV at 47.  

Taking into account all of the relevant evidence of record, 
the Board concludes that the Veteran's PTSD more nearly 
approximates the criteria for the next higher rating of 30 
percent.  Giving the Veteran the benefit of the doubt, the 
evidence is at least in equipoise in showing that her PTSD is 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, but 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

Consideration as to whether a disability rating in excess of 
30 percent is not warranted.  As previously noted, the 
Veteran has limited her appeal to the question of whether the 
criteria to support the assignment of a 30 percent rating 
were met for the period prior to August 25, 2007.  The 
Veteran stated in very clear terms that she was satisfied 
with the 30 percent rating that was assigned for her PTSD, 
and that she was only seeking the assignment of a 30 percent 
rating for the period prior to August 28, 2007.  For this 
reason, there is also no basis for assigning a staged rating 
(Fenderson, supra; Hart, supra) or for considering the 
potential application of other various provisions, including 
38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet .App. 
111, 115 (2008).  There is also no need in considering the 
issue of entitlement to a higher evaluation from August 28, 
2007 onward because this is not an issue presently on appeal 
before the Board.  

In light of the foregoing, the Board concludes that an 
initial evaluation of 30 percent for PTSD prior to August 28, 
2007 is warranted.  The benefit-of-the-doubt rule has been 
applied in arriving at this decision.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

An initial evaluation of 30 percent for PTSD prior to August 
28, 2007 is granted subject to the law and regulations 
governing the payment of monetary benefits.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


